Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47-66 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2020/0028599 A1) hereinafter as Zhang in view of Park et al (US 2016/0190707 A1) hereinafter as Park.
	Regarding claim(s) 47,57, and 59, Zhang discloses a method and apparatus for beam measurement (see Fig(s). 1-3, abstract, see ¶ 31), comprising:
measuring, by a terminal (see Fig(s). 1-2, terminal UE receives signals from network devices step S202), at least one beam according to measurement configuration information, the measurement configuration information being used in measuring the at least one beam (see Fig(s). 1-2,  step S202, see ¶ 33, ..receiving, by first user equipment UE, measurement configuration information of a first beam ….. sent by a first network device, ….. and measuring, by the first UE, a first reference signal and/or a second reference signal based on the measurement configuration information, where the measurement configuration information of the first beam is measurement configuration information of a first reference signal sent in the first beam..). 
determining, by the terminal according to a measurement quantity of the at least one beam (see ¶ 04, 46-47, The user equipment learns of, by detecting information such as signal strength of a reference signal of each beam, channel quality corresponding to the beam., …..when signal strength of the first reference signal that is of the first beam and that is received by the first UE is less than the first preset threshold, to measure the second reference signal of the second beam.).
Zhang fails to disclose ..at least one of a target beam where the terminal can camp or a target cell where the terminal can camp.
Park discloses at least one of a target beam where the terminal can camp or a target cell where the terminal can camp (See Fig(s). 17, See ¶  133, 135.. The cell on which the terminal will camp may be determined by the cell reference signal measurement value calculated for each cell for the cell reference signal measurement value for each port. The terminal may determine the optimal uplink beam port by the premeasured multiple beam reference signal measurements having the same cell for each effective port of the determined cell. ).
The terminal camping on a cell provides for optimal uplink performance based on signal strength of the beam for a given cell.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Park within Zhang, so as to enhance overall UE performance by allowing for a terminal to maintain link status with a strong signal strength based on beam measurement values from the network device(s) of interest.

Regarding claim(s) 48, Zhang discloses receiving, by the terminal, the measurement configuration information sent by a network device (Fig(s). 1 step 202, see ¶ 33).
Regarding claim(s) 49, 58, 60, Zhang discloses wherein the at least one beam comprises a plurality of beams and the plurality of beams belong to a plurality of cells (see Fig(s). 1, 5, with plurality of beams from the different network devices serving the UE).
Regarding claim(s) 50, 61, Zhang discloses determining, by the terminal, measurement quantities of the plurality of cells according to measurement quantities of the plurality of beams (see Fig(s). 1,  step S202, see ¶ 19, 162, the UE receives multiple beams from a network device with measurement configuration parameters, the UE than determines the  strengths of the reference signals for a given beam); and
determining, by the terminal, the target cell from the plurality of cells according to the measurement quantities of the plurality of cells (Park discloses target cell based on reference signal calculation for each beam of a cell See ¶  135 of park). Reasons for combining same as claim 47.
Regarding claim(s) 51, Park discloses determining, by the terminal according to the measurement quantity of the at least one beam, at least one of: at least one backup beam where the terminal can camp when the target beam is not suitable or at least one backup cell where the terminal can camp when the target cell is not suitable (See Fig(s).  18 determining best cell See ¶  138). Reasons for combining same as claim 47
Regarding claim(s) 52,  62, Zhang discloses wherein determining, by the terminal, the at least one of the target beam or the target cell according to the measurement quantity of the at least one beam comprises: determining, by the terminal, the at least one of the target beam or the target cell according to at least one of signal strength or signal quality of the at least one beam (see ¶ 23-24, signal strength is used to determine the target cell).
Regarding claim(s) 53,63, Zhang discloses wherein the measurement configuration information comprises at least one of:
a frequency priority, a first signal strength threshold (see ¶ 24, 46, first signal strength threshold), a first signal quality threshold, a second signal strength threshold, or a second signal quality threshold,
wherein the frequency priority is used to indicate a priority of a frequency of a beam or of a frequency of a cell, the first signal strength threshold is used to indicate a minimum threshold of signal strength required for signal transmission of a beam (see ¶ 24,46) the first signal quality threshold is used to indicate a minimum threshold of signal quality required for signal transmission of a beam, the second signal strength threshold is used to indicate a threshold at which the terminal starts measuring a beam and the second signal quality threshold is used to indicate a threshold at which the terminal starts measuring a beam.
Regarding claim(s) 54, 64,Zhang discloses wherein determining, by the terminal, the at least one of the target beam or the target cell according to the at least one of the signal strength or the signal quality of the at least one beam comprises:
determining, by the terminal, the at least one of the target beam or the target cell according to at least one of the signal strength or the signal quality of the at least one beam, and at least one of the first signal strength threshold or the first signal quality threshold (see ¶ 04, 23-24, signal strength is used to determine the target cell, …The user equipment learns of, by detecting information such as signal strength of a reference signal of each beam, channel quality corresponding to the beam., …..when signal strength of the first reference signal that is of the first beam and that is received by the first UE is less than the first preset threshold, to measure the second reference signal of the second beam).
Regarding claim(s) 55, 65, Zhang discloses wherein determining, by the terminal, the at least one of the target beam or the target cell according to the at least one of the signal strength or the signal quality of the at least one beam (see ¶ 23-24, signal strength is used to determine the target cell)., and the at least one of the first signal strength threshold or the first signal quality threshold comprises one of:
determining, by the terminal, at least one of a cell set or a beam set according to the signal strength of the at least one beam and the first signal strength threshold; and determining, by the terminal, a cell, that has a maximum signal strength, in the cell set as the target cell, or determining a cell, that has a beam with a maximum signal strength, in the cell set as the target cell, or determining a beam, that has a maximum signal strength, in the beam set as the target beam (see Park See ¶  133-134, The terminal performs reception measurement of multiple cell reference signals which may be received from all ports. In this case, Cell RS1 and Cell RS2 are measured and when Cell RS 1 and Cell RS2 are measured by the calculated cell reference signal measuring method). Reasons for combining same as claim 47
determining, by the terminal, at least one of a cell set or a beam set according to the signal quality of the at least one beam and the first signal quality threshold; and determining, by the terminal, a cell, that has maximum signal quality, in the cell set as the target cell, or determining a cell, that has a beam with maximum signal quality, in the cell set as the target cell, or determining a beam, that has maximum signal quality, in the beam set as the target beam, or
determining, by the terminal, at least one of a cell set or a beam set according to the signal strength and the signal quality of the at least one beam, and the first signal strength threshold and the first signal quality threshold; and determining, by the terminal a cell, that has maximum signal strength and signal quality, in the cell set as the target cell, or determining a cell, that has a beam with maximum signal strength and signal quality, in the cell set as the target cell, or determining a beam, that has maximum signal strength and signal quality, in the beam set as the target beam.
Regarding claim(s) 56, Zhang discloses comprising: before determining, by the terminal, the measurement quantity of the at least one beam,
determining, by the terminal, that a signal strength of a cell serving the terminal is less than the second signal strength (see ¶ 24-25, 46-47, the measurement trigger information includes a second preset threshold; and the second preset threshold is used to instruct, when signal strength of the first reference signal that is of the first beam and that is received by the first UE is less than the second preset threshold).
or that signal quality of a cell serving the terminal is less than the second signal quality threshold, or that a signal strength of a cell serving the terminal is less than the second signal strength threshold and signal quality of a cell serving the terminal is less than the second signal quality threshold 
or determining, by the terminal, that a signal strength of a beam serving the terminal is less than the second signal strength, or that signal quality of a beam serving the terminal is less than the second signal quality threshold, or that a signal strength of a beam serving the terminal is less than the second signal strength threshold and signal quality of a beam serving the terminal is less than the second signal quality threshold.

Regarding claim(s) 66, Park discloses wherein the processor is configured to: determine a cell set or a beam set according to the signal strength of the at least one beam and the first signal strength threshold; and 
sort cells in the cell set according to a criterion and determine the target cell according to a sorting result (See ¶  28.. The operation of performing the beam tracking on the beam boundary may include an operation of selecting several ports in the order in which the cell reference signal measurement value is the larger and an operation of finding several beam reference signal measurement values ),
 or sort beams in the beam set according to a criterion and determine the target beam according to a sorting result, or determine a cell set or the beam set according to the signal quality of the at least one beam and the first signal quality threshold; and sort cells in the cell set according to a criterion and determine the target cell according to a sorting result, or sort beams in the beam set according to a criterion and determine the target beam according to a sorting result, or determine a cell set or a beam set according to the signal strength and the signal quality of the at least one beam, and the first signal strength threshold and the first signal quality threshold; and sort cells in the cell set according to a criterion and determine the target cell according to a sorting result, or sort beams in the beam set according to a criterion and determine the target beam according to a sorting result; or, the processor is configured to: determine a cell set or a beam set according to the signal strength of the at least one beam and the first signal strength threshold; and determine the target cell from the cell set according to frequency priorities or determine the target beam from the beam set according to frequency priorities, the frequency priorities being used to indicate frequency priorities of frequencies of the cells or frequency priorities of frequencies of the beams, or determine a cell set or a beam set according to the signal quality of the at least one beam and the first signal quality threshold; and determine the target cell from the cell set according to frequency priorities or determine the target beam from the beam set according to frequency priorities, the frequency priorities being used to indicate frequency priorities of frequencies of the cells or frequency priorities of frequencies of the beams, or determine a cell set or a beam set according to the signal strength and the signal quality of the at least one beam, and the first slonal strength threshold and the first signal quality threshold; and determine the target cell from the cell set according to frequency priorities or determine the target beam from the beam set according to frequency priorities, the frequency priorities being used to indicate frequency priorities of frequencies of the cells or frequency priorities of frequencies of the beams.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411